Citation Nr: 0717506	
Decision Date: 06/12/07    Archive Date: 06/26/07	

DOCKET NO.  05-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
August 1964.  His military occupation was jet engine 
mechanic, but there was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Hearing loss and tinnitus were not shown or complained of 
during or for some 40 years after the veteran was separated 
from active duty and no competent objective medical evidence 
shows or suggests that hearing loss and tinnitus at present 
are attributable to any incident, injury, or disease of 
active military service, including the veteran's service as a 
jet engine mechanic.



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in February 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from May 2004.  This notification informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were all on 
file.  All known available VA outpatient treatment records 
from around 1990 forward were collected for review.  The 
veteran was provided a VA audiometric examination, with a 
request for opinions consistent with VCAA, which is also 
adequate for rating purposes.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system 
(interpreted to include sensorineural hearing loss), which 
are shown to have become manifest to a compensable degree 
within one year of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA disability compensation purposes, impaired hearing 
will not be considered to be a disability until and unless 
the auditory thresholds in any of the relevant frequencies 
for speech of 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second) is 40 decibels or greater, or when the 
auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, case law has 
held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

Analysis:  There are on file four audiometric examination 
reports conducted during service.  Audiometric examinations 
were conducted for the enlistment physical examination in 
September 1960, periodic audiometric examinations were 
conducted during service in August 1962 and April 1963, and 
the veteran was provided an audiometric examination at 
service separation in August 1964.  Each of these service 
audiometric examinations shows essentially normal hearing.  
Additionally, aside from some expected minimal variances in 
pure tone decibel thresholds reported, these examinations do 
not reveal any generalized diminishment in hearing acuity 
over the time of the veteran's period of military service.  

The periodic audiometric examination conducted in the third 
year of the veteran's enlistment in April 1963, specifically 
notes that there was no tinnitus prior to any noise exposure, 
nor was there tinnitus following exposure to noise.  
Additionally, each of the two periodic audiometric 
examinations completed during service in 1962 and 1963 
indicates that the veteran "always or frequently" wore ear 
protection during exposure to loud noise.  The service 
medical records themselves contain no complaints by the 
veteran or findings by any clinician of hearing loss or 
tinnitus, or any other particularized complaints regarding 
the ears.  The physical examination for separation from 
service in August 1964 contains a list of quite a few 
complaints by the veteran, but there was no complaint of 
hearing loss or tinnitus.

The veteran filed his initial claim for service-connected 
disability with VA in the same month he was separated from 
service in August 1964, and this claim did not include any 
complaint or claim regarding hearing loss or tinnitus.  He 
was provided his initial VA examination in August 1964, and 
although this was not an examination for hearing loss or 
tinnitus, there were no complaints of these problems, and the 
report of examination specifically identified that no hearing 
loss was noted.  The veteran filed additional claims 
thereafter, and was provided his next VA examination in 
August 1969, and there were no complaints by the veteran or 
findings by the examiner of hearing loss or tinnitus at that 
time.

There are on file records of the veteran's routine outpatient 
treatment with VA commencing in approximately 1990.  In 
reviewing these records from 1990 forward, there is a 
complete absence of any complaints by the veteran or any 
findings by VA clinicians of hearing loss or tinnitus.  

The veteran filed his initial claim for service connection 
for hearing loss and tinnitus in January 2004, some 40 years 
after he was separated from service, at the age of 60.  He 
was thereafter provided a VA audiometric examination in May 
2004, at which time the pure tone decibel thresholds for the 
relevant frequencies of speech revealed normal hearing for 
both the right and left ears at 500, 1,000 and 2,000 Hertz 
(all at or under 15 decibels).  The pure tone decibel 
thresholds for both ears at 3,000 and 4,000 Hertz were 
abnormal, and constitute the first competent clinical 
evidence on file showing that the veteran met the criteria 
for recognition of hearing loss for VA purposes in accordance 
38 C.F.R. § 3.385.  Speech recognition scores of 94 percent 
right and 96 percent left would not, alone, satisfy the 
requirements of this regulation.  The diagnosis was moderate, 
high frequency, sensorineural hearing loss.  Tympanograms 
were normal, reflexes were present without decay, and there 
was no other finding of chronic disease or other functional 
impairment of the veteran's ears.  The VA audiologist had 
access to and reviewed the veteran's claims folder, and 
concluded that current hearing loss was likely not related to 
the veteran's period of military service, because audiometric 
examinations during service were all normal, including at 
discharge.  The audiologist also reported that tinnitus could 
not be related to noise exposure during service without 
resorting to pure speculation.  

The veteran has argued throughout the appeal that hearing 
loss and tinnitus are attributable to military service as a 
jet engine mechanic.  Although the Board has often seen 
objectively documented hearing loss occur in individuals who 
worked as aircraft mechanics during service, and hearing loss 
and tinnitus can certainly be attributable to such service, 
the objective evidence on file soundly rebuts any finding 
that current hearing loss is attributable to this veteran's 
service as a jet engine mechanic.  Normal audiometric 
examinations in 1960, 1962, 1963 and at separation in 1964 
clearly demonstrate no loss of hearing for the veteran as a 
result of exposure to the acoustic trauma of jet engine 
noise.  This was the pivotal observation of the VA 
audiologist who examined the veteran, and reviewed his claims 
folder, and who also concluded that current hearing loss was 
unlikely related to incidents of military service.  This is 
the only competent clinical opinion on file.  

Although the veteran is certainly competent to provide a 
description of any signs or symptoms he may have personally 
experienced, he is not shown to have the requisite medical 
expertise to provide a competent clinical opinion that 
hearing loss and tinnitus first objectively demonstrated 40 
years after service separation are attributable to incidents 
of service in the early 1960's.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  The preponderance of the 
evidence on file is against a finding that current hearing 
loss and tinnitus are attributable to incidents of military 
service.  


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.  


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


